Case 1:19-cv-20590-JHR-KMW Document 95 Filed 05/13/21 Page 1 of 19 PageID: 1366




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


 FIELD INTELLIGENCE, INC.,                            :
                                                      :
                Plaintiff,                            :       Hon. Joseph H. Rodriguez
                                                      :
                v.                                    :
                                                      :       Civil Action No. 19-20590
 XYLEM DEWATERING SOLUTIONS, INC.,                    :
                                                      :       Opinion
                Defendant.                            :


        This matter comes before the Court by way of Defendant Xylem Dewatering Solutions,

 Inc.’s (“Defendant”) Motion to Stay Pending Arbitration [Dkt. 86] and Plaintiff Field

 Intelligence, Inc.’s (“Plaintiff”) Opposition and Cross-Motion for Declaration of Non-

 Arbitrability [Dkt. 88]. For the reasons discussed below, the Court will deny Defendant’s

 motion, deny Plaintiff’s cross-motion, and enjoin arbitration on the issues disputed here.

   I.   Factual and Procedural Background

        Because this matter involves facts similar to those that the Court considered previously

 when deciding Defendant’s Motion to Dismiss [Dkt. 46], the Court largely repeats the factual

 background recited there.

        Plaintiff is “a leading provider of Internet of Things (IoT) smart-enabled services that

 provide satellite and terrestrial wireless communications to agriculture, oil and gas, heavy

 equipment, and industrial assets, enabling customers to easily gather, compile, analyze, and

 transform edge-data from a broad range of remote equipment assets.” [Dkt. 1 (“Compl.”) ¶ 2].

 Plaintiff developed the following proprietary products relevant to the present dispute:

                hardware units, including dual cellular and satellite remote
                terminal units (RTUs), that connect to devices deployed in the
                field, collect data from the devices and relay the data back to a


                                                  1
Case 1:19-cv-20590-JHR-KMW Document 95 Filed 05/13/21 Page 2 of 19 PageID: 1367




                  company’s computer systems (‘Field Units’),1 (2) computer
                  software that is used to monitor the operation and status of
                  remotely located machinery and provides clients with a user
                  interface to view the real-time and historical operation of their
                  machinery (‘Software’), and (3) support services and hosted
                  websites to monitor the status and operation of remotely located
                  machinery via the Field Units and Software.

 [Compl. ¶ 11].

        Defendant is a “water technology provider” that deals in portable electric or diesel driven

 water pumps, which may be used in a variety of circumstances.” [Dkt. 24-5 at ¶ 2, 3]. Its “diesel

 motor driven pumps included a programmable microprocessor control system (marketed under

 the PrimeGuard® brand) capable of managing the operation of the diesel motor based on a

 variety of external inputs, including flow meters, level transducers, pressure transducers, and

 float switches.” [Dkt. 24-5 at ¶ 3]. According to Defendant, the control system allows pumps to

 operate without constant operator intervention [Id.], for which Defendant offers limited remote

 wireless connectivity. [Id. at ¶ 4].

        In May 2012, Defendant contacted Plaintiff to research, develop, and provide Field Units

 for Defendant’s wireless communications with its pumps. [Id. at ¶ 5]. On or around June 19,

 2012, Defendant began to issue purchase orders for certain “research services,” “telemetry

 units,” and other goods and services from Plaintiff. [Id. at ¶ 6; Dkt. 90-3]. The parties entered

 into a non-disclosure agreement on August 2, 2013 (“the 2013 Contract”) to “discuss the

 development of a custom telematics solution.” [Dkt. 12-2]. The 2013 Contract provides:

 “Confidential Information disclosed hereunder shall at all times remain, as between the Parties,

 the property of the Disclosing Party. No license under any trade secrets, copyrights, or other




 1
  The parties’ various agreements, discussed below, refer to these goods interchangeably as
 “Field Units” and “Hardware Units.”
                                                   2
Case 1:19-cv-20590-JHR-KMW Document 95 Filed 05/13/21 Page 3 of 19 PageID: 1368




 rights is granted by this Agreement or any disclosure of Confidential Information hereunder.”

 [Id. at ¶ 3]. The 2013 Contract defines “Confidential Information” broadly to include “any and

 all of either Party’s confidential, secret, or proprietary data or information … including but not

 limited to, products and services, intellectual property … and any other data or information

 relating to either Party….” [Id. at ¶ 1]. The 2013 Contract also contains the following

 arbitration clause:

                Any dispute, controversy or claim arising out of or in
                connection with this Agreement, or the breach, termination,
                or invalidity thereof, shall be finally settled by arbitration in
                accordance with the Rules of the American Arbitration
                Association (AAA). The arbitration tribunal shall be
                composed of a sole arbitrator in accordance with the
                aforementioned Rules. The place of arbitration shall be
                selected by the party against whom such action is filed….
                This Agreement shall be governed by and construed in
                accordance with the laws of the state where the request for
                arbitration or injunction is filed, without regard to its
                principles of conflict o flaw.
 [Dkt. 12-2 at 4]. After entering the 2013 Contract, Plaintiff continued to supply Defendant with

 its technology, and sold pumps that included Plaintiff’s technology to its customers. [Dkt. 24-5

 at ¶¶ 7, 9].

         The parties’ relationship expanded, and in April 2017 the parties entered into a Software

 Subscription Agreement (the “2017 Contract”). [Dkt. 12-3]. Defendant entered the 2017

 Contract to “access and use [Plaintiff’s software] via a website hosted by [Plaintiff] to monitor

 the status and operation of remotely located machinery via the Hardware Unit.” [Dkt. 12-2 at ¶

 C]. The 2017 Contract gave Defendant

                a limited non-exclusive, non-transferable right to access and use
                and permit Authorized Users to access and use the Services solely
                for internal business use. The services shall not be used by client or
                by Authorized users for, or on behalf of, third parties that are not
                authorized under this Agreement … Client shall be responsible

                                                   3
Case 1:19-cv-20590-JHR-KMW Document 95 Filed 05/13/21 Page 4 of 19 PageID: 1369




                and liable to Provider for any breach of this Agreement by
                any Authorized user, subject to terms of this Agreement.
                Client Acknowledges that its right to use the services will be web-
                based only pursuant to the terms of this Agreement and the
                software will not be installed on any servers or other computer
                equipment owned or controlled by Client or otherwise provided to
                Client.

 [Dkt. 12-3 at ¶ 1]. The 2017 Contract further states that “[Defendant] acknowledges that all

 right, title, and interest in and to the Services and the Software, together with its codes,

 sequences, derivative works, organization, structure, interfaces, any documentation, data, trade

 names, trademarks, or other related materials … is, and at all times shall remain, the sole and

 exclusive property of [Plaintiff].” [Dkt. 12-3 ¶ 2.a]. The 2017 Contract also contains the

 following choice of law and forum selection clause:

                Governing Law; Forum Selection. This Agreement shall be
                governed exclusively by the laws of the State of New Jersey,
                without regard to its conflicts of laws principles. Any action under
                or concerning this Agreement shall be brought exclusively in a
                state or Federal court in New Jersey. The parties irrevocably agree
                and consent that said forum is convenient and has jurisdiction to
                hear and decide any such action.
 [Dkt. 12-3 at ¶ 11.b].

        In 2019, Plaintiff discovered that Defendant built its own RTUs and believed that

 Defendant’s RTU “was a near identical copy” of Plaintiff’s technology. [Compl. at ¶ 23].

 Plaintiff filed a complaint with this Court asserting the following claims: Breach of Contract

 (Count I); Breach of the Implied Covenant of Good faith and Fair Dealing (Count II);

 Misappropriation of Trade Secrets under New Jersey law (Count III); Misappropriation of Trade

 Secrets under Federal law (Count IV); and Unfair Competition (Count V). The Complaint

 grounds these theories of liability entirely in the 2017 Contract and does not mention the 2013

 Contract. [Compl. at ¶ 3–4].


                                                    4
Case 1:19-cv-20590-JHR-KMW Document 95 Filed 05/13/21 Page 5 of 19 PageID: 1370




          On April 30, 2020, this Court issued an opinion addressing Plaintiff’s Motion for

 Preliminary Injunction and for Expedited Discovery [Dkt. 11] and Defendant’s Motion to

 Dismiss or for More Definite Statement [Dkt. 16]. [Dkt. 46]. The Court’s opinion made certain

 findings regarding the 2013 Contract, which will be discussed in detail below.

          The parties then commenced discovery. Defendant served interrogatories on Plaintiff,

 one of which stated

                 If [Plaintiff] intends to rely on the Parties’ [2013 Contract] to
                 support any part of its affirmative claims, provide the full basis
                 for such reliance, including, but not limited to, identification of
                 all terms in the Parties’ [2013 Contract] that [Plaintiff] intends to
                 rely on and identification of any actions or statements by the
                 parties that [Plaintiff] intends to rely on to show compliance
                 or non-compliance with a particular term in the Parties’ [2013
                 Contract].

 [Dkt. 86-3]. On December 16, 2020, Plaintiff responded that

                 sections of the [2013 Contract] obligated Xylem to keep
                 confidential, not copy, not modify, and not create derivative works
                 from the design…. Xylem breached the provisions [of the NDA]
                 by copying the design and functionality of the Field Units,
                 modifying Field Units, using Field Units to test and develop
                 Xylem’s knock off designs, sending Field Units to APD&M for
                 purposes of developing Xylem’s knock off designs, and not
                 taking reasonable precautions to protect the confidentiality of
                 the Field Units.

 [Id.].
          After receiving this interrogatory response, Defendant filed a demand for arbitration with

 the American Arbitration Association (“AAA”). [Dkt. 86-4]. The demand seeks “inter alia, final

 and binding determinations that Xylem has not breached the 2013 NDA; that the 2013 NDA

 imposed no obligations on Xylem to maintain the confidentiality of RTUs; and that Xylem did

 not misappropriate any of FI’s alleged trade secrets.” [Dkt. 86 at 9; Dkt. 86-4]. Defendant then


                                                   5
Case 1:19-cv-20590-JHR-KMW Document 95 Filed 05/13/21 Page 6 of 19 PageID: 1371




 filed the present Motion to Stay Pending Arbitration. [Dkt. 86]. Plaintiff filed a response brief

 and a cross-motion seeking a Court declaration that Defendant may not arbitrate claims under the

 2013 Contract or, alternatively, an order to continue litigation without stay while the parties

 arbitrate issues related to the 2013 Contract. [Dkt. 88]. After the parties submitted their

 motions, Judge Williams ordered that the AAA proceedings be stayed pending this Court’s

 ruling on the motions. [Dkt. 93].

  II.      Analysis
           To determine whether to stay this case pending arbitration of the 2013 Contract issues,

 the Court must first determine whether the 2013 Contract requires Plaintiff to participate in

 arbitration. Thus, the Court will first consider Plaintiff’s argument that Defendant should not be

 permitted to arbitrate claims related to the 2013 Contract.

              a. 2013 Contract’s Arbitration Clause and Threshold Issue of Contract
                 Formation
           The Court must first decide whether the arbitration clause contained in the 2013 Contract

 permits the Court to decide any threshold issues of arbitrability or requires the arbitrator to

 decide these issues. “[T]he general rule is that questions of arbitrability are for the court to

 resolve.” Puleo v. Chase Bank USA, N.A., 605 F.3d 172, 187 (3d Cir. 2010). “Parties can agree

 to delegate this decision to an arbitrator instead, but because of the presumption, the delegation

 must be ‘clear and unmistakable.’” HealthplanCRM, LLC v. AvMed, Inc., 458 F. Supp. 3d 308,

 322 (W.D. Pa. 2020) (citing Opalinski v. Robert Half Int'l Inc., 761 F.3d 326, 335 (3d Cir.

 2014)).

           Plaintiff argues that the Court must determine the threshold issue of whether Plaintiff

 agreed to be bound by the 2013 Contract and its arbitration clause after entering the 2017

 Contract. [Dkt. 88 at 7]. Defendant argues that an arbitrator must decide this contract formation


                                                    6
Case 1:19-cv-20590-JHR-KMW Document 95 Filed 05/13/21 Page 7 of 19 PageID: 1372




 issue because the 2013 Contract’s arbitration clause clearly and unmistakably incorporates

 AAA’s rules by reference, and AAA Rule 7(a) states that an arbitrator can decide “any

 objections with respect to the existence, scope, or validity of the arbitration agreement.” [Dkt.

 90 at 7]. Even if the 2013 Contract “clearly and unmistakably” delegated threshold issues of

 contract formation to an arbitrator,2 the Court must review the threshold contract formation issue.

         In MZM Construction Co., Inc. v. New Jersey Bldg. Laborers Statewide Benefit Funds the

 Third Circuit addressed the same “mind-bending” issue which the parties present here: “[w]ho

 decides—a court or an arbitrator—whether an agreement exists, when the putative agreement

 includes an arbitration provision empowering an arbitrator to decide whether an agreement

 exists.” 974 F.3d 386, 392 (3d Cir. 2020). In that case, the defendants sought arbitration under a



 2
   In general, arbitrators may determine threshold issues of arbitrability where there is “clear and
 unmistakable evidence” that the parties intended to submit such issues to an arbitrator. Henry
 Schein, Inc. v. Archer & White Sales, Inc., 139 S. Ct. 524, 531 (2019). The Court doubts that the
 2013 Contract’s general reference to AAA’s rules provides such “clear and unmistakable
 evidence” of the parties’ intent. See HealthplanCRM, LLC, 458 F. Supp. 3d at 323 (rejecting the
 notion that a mention of AAA is “clear and unmistakable” evidence, and finding that Third
 Circuit precedent requires a “[c]ourt to do more than scour the relevant contract for the magic
 letters ‘AAA.’” (citing Chesapeake Appalachia, LLC v. Scout Petroleum, LLC, 809 F.3d 746,
 758 (3d Cir. 2016))). Defendants have cited to the 2016 version of AAA’s Commercial
 Arbitration Rules and Mediation Procedures (“the Commercial Rules”) as evidence in this case.
 [Dkt. 90 at 8 n.3]. The 2013 Contract, however, does not specify that the Commercial Rules
 apply, rather than any other body of rules that comprise AAA’s rules library. See American
 Arbitration Association, Rules, Forms, Fees, https://adr.org/active-rules (visited March 5, 2021).
 Nor does it specify which year’s edition of AAA’s Commercial Rules applies. Further, AAA
 Rule 7 “is, by itself, permissive. It provides that the arbitrator has the ‘power’ to decide his or
 her jurisdiction, but it doesn't say (as some other arbitration rules do) that the arbitrator ‘shall’ do
 so or that the arbitrator's power is ‘exclusive.’” HealthplanCRM, LLC, 458 F. Supp. 3d at 325.
 Courts have found the permissive nature of this rule to be problematic, especially where—as
 here—the contract’s delegation clause does not state that disputes must be resolved “exclusively”
 through arbitration governed by AAA’s rules. See id. (collecting cases). Though the Court need
 not decide this issue, the 2013 Contract’s arbitration clause likely implicates a “daisy chain” of
 inferences and assumptions that precludes the Court from finding a “clear and unmistakable”
 intent to delegate threshold issues to an arbitrator. Chesapeake Appalachia, LLC, 809 F.3d at
 762–63.


                                                    7
Case 1:19-cv-20590-JHR-KMW Document 95 Filed 05/13/21 Page 8 of 19 PageID: 1373




 contract which contained an arbitration clause and a delegation clause stating that “[t]he

 Arbitrator shall have the authority to decide whether an Agreement exists, where that is in

 dispute.” Id. at 393. The plaintiff argued that fraud in the inducement voided the contract which

 contained the arbitration clause and therefore voided the arbitration clause. Id. at 392. The

 defendants argued that the delegation clause’s plain language required an arbitrator—not the

 court—to decide the threshold issue of whether fraudulent inducement voided the contract. Id. at

 399–400.

          The Third Circuit held that gateway questions concerning the existence or formation of

 a contract “are for the courts to decide,” even if a contract contains a delegation clause that

 delegates those questions to an arbitrator. Id. at 402. With respect to arbitration agreements

 generally, the court confirmed that 9 U.S.C. § 4 “‘affirmatively requires’ a court to decide

 questions about the formation or existence of an arbitration agreement, namely the element of

 mutual assent.” Id. at 397–98 (citing Sandvik AB v. Advent Int'l Corp., 220 F.3d 99, 108–09 (3d

 Cir. 2000)).3 The court found that this same principle applies to delegation clauses which are, in

 effect, arbitration clauses within arbitration clauses. Id. at 400 (“Lack of assent to the container

 contract necessarily implicates the status of the arbitration agreement, when the container

 contract and the arbitration provision depend on the same act for their legal effect.”).4 The court




 3
   This proposition is well-established in the Third Circuit and elsewhere. See AT&T Techs, Inc.
 v. Commc'ns Workers of Am., 475 U.S. 643, 648 (1986) (“[A]rbitration is a matter of contract
 and a party cannot be required to submit to arbitration any dispute which he has not agreed so to
 submit.” (quoting United Steelworkers of Am., 363 U.S. at 582); China Minmetals Materials
 Imp. & Exp. Co. v. Chi Mei Corp., 334 F.3d 274, 288 (3d Cir. 2003) (“[A] contract cannot give
 an arbitral body any power, much less the power to determine its own jurisdiction, if the parties
 never entered into it.”).
 4
  The court also found that parties challenging the existence or formation of a contract need not
 specifically attack the arbitration or delegation clauses contained therein in order to have a
                                                   8
Case 1:19-cv-20590-JHR-KMW Document 95 Filed 05/13/21 Page 9 of 19 PageID: 1374




 concluded that the court—not an arbitrator—had to determine whether fraudulent execution

 precluded the arbitration clause’s enforcement, despite the delegation clause. Id. at 402.

        Following MZM Construction, the Court must determine whether a contract containing

 an arbitration clause exists. To reiterate, Defendant argues that the 2013 Contract requires

 arbitration [Dkt. 90 at 7–9], but Plaintiff argues that the 2017 Contract superseded the 2013

 Contract and, therefore, that Plaintiff no longer assented to the 2013 Contract or its arbitration

 clause. [Dkt. 88 at 17]. This dispute concerns the formation or existence of a contract. Jaludi v.

 Citigroup, 933 F.3d 246, 255 (3d Cir. 2019) (noting that the Third Circuit has “ma[de] clear …

 that the question of whether a later agreement supersedes a prior arbitration agreement is

 tantamount to whether there is an agreement to arbitrate.”). Because MZM Construction requires

 courts to consider threshold questions of contract existence or formation, the Court must do so

 here, even if the parties “clearly and unmistakably” delegated this responsibility to arbitrators in

 the 2013 Contract.

                      i. Applicable Law

        The Court must now consider whether the 2017 Contract supersedes the 2013 Contract’s

 arbitration clause with respect to the intellectual property rights of Plaintiff’s Field Units as a

 matter of contract law. Pearson v. Valeant Pharm. Int'l, Inc., No. CV 17-1995-BRM-DEA, 2017

 WL 6508358, at *3 (D.N.J. Dec. 20, 2017) (“Under the FAA, agreements to arbitrate are ‘valid,

 irrevocable, and enforceable,’ subject only to traditional contract principles. (Citing 9 U.S.C. §

 2)). “[C]ourts should generally look to the relevant state contract law to determine whether a




 court—rather than an arbitrator—decide the threshold question of contract formation. MZM
 Construction Co., 974 F.3d at 400.
                                                    9
Case 1:19-cv-20590-JHR-KMW Document 95 Filed 05/13/21 Page 10 of 19 PageID: 1375




  valid agreement to arbitrate exists.” Aliments Krispy Kernels, Inc. v. Nichols Farms, 851 F.3d

  283, 288 (3d Cir. 2017).

     Though the parties do not dispute the applicable state contract law, the Court confirms that

  New Jersey law governs the Court’s interpretation of this contract issue. Where, as here, “a

  district court's jurisdiction is predicated on diversity of the parties, or when the court hears a

  state-law claim based on its supplemental jurisdiction … the court must determine whether … a

  matter is substantive or procedural.” Chin v. Chrysler LLC, 538 F.3d 272, 278 (3d Cir. 2008)

  (citations omitted). “[I]f the matter is substantive, the court must apply the substantive law of the

  forum state.” Id. (citing Abrams v. Lightolier Inc., 50 F.3d 1204, 1223 (3d Cir. 1995)). Contract

  interpretation questions are substantive issues, and state law applies. Zydus Worldwide DMCC v.

  Teva API Inc., 461 F. Supp. 3d 119, 130 (D.N.J. 2020) (citing In re McGraw-Hill Global Educ.

  Holdings LLC, 909 F.3d 48, 58 (3d Cir. 2018)).

         Because the parties have cited New Jersey law throughout their briefing and have not

  disputed the applicability of New Jersey, the Court will apply New Jersey law without engaging

  in a choice of law analysis. See Chin, 538 F.3d at 278 (“If the court determines that it must

  apply the law of the forum state, and a choice-of-law question exists, the court must, at the

  second step, apply the choice-of-law rules of the forum state to determine which state's law

  applies.” (citing Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496, 61 S.Ct. 1020, 85

  L.Ed. 1477 (1941))).

                     ii. Contract Existence or Formation

         Under New Jersey law, “‘[a]n arbitration agreement is a contract and is subject, in

  general, to the legal rules governing the construction of contracts.’” Pearson, 2017 WL

  6508358, at *4 (quoting McKeeby v. Arthur, 81 A.2d 1, 4 (N.J. 1951). “[T]he duty to arbitrate ...



                                                    10
Case 1:19-cv-20590-JHR-KMW Document 95 Filed 05/13/21 Page 11 of 19 PageID: 1376




  [is] dependent solely on the parties' agreement.” Merrill Lynch, Pierce, Fenner & Smith, Inc. v.

  Cantone Rsch., Inc., 427 N.J. Super. 45, 58, 47 A.3d 1, 8 (App. Div. 2012) (citing Cohen v.

  Allstate Ins. Co., 231 N.J. Super. 97, 101, 555 A.2d 21 (App. Div.), certif. denied, 117 N.J. 87,

  563 A.2d 846 (1989)) (alterations in original). “The determination as to whether such a duty

  exists ‘rests solely on the parties' intentions as set forth in the writing.’” Id. (quoting Martindale

  v. Sandvik, Inc., 173 N.J. 76, 92, 800 A.2d 872, 881 (2002)).

         Like other contract provisions, “an arbitration clause may be modified or superseded.”

  Wein v. Morris, 944 A.2d 642, 648 (N.J. 2008). A subsequent agreement generally “rescinds,

  supersedes, and substitutes for the earlier contract” where “the subsequent contract cover[s] the

  same subject matter and [is] made by the same parties, but contain[s] terms inconsistent with the

  former contract so that the two cannot stand together.” Kant v. Seton Hall University, No. 03–

  6135, 2008 WL 65159, *7 (D.N.J. Jan. 4, 2008) (quoting Rosenberg v. D. Kaltman & Co., 101

  A.2d 94, 96 (N.J. Super. Ct. Ch. Div. 1954)). “[A]s a general matter, integration clauses are

  meant to act as ‘conclusive evidence that the parties intended to supersede any prior contract on

  the same subject matter.’” Skold v. Galderma Lab'ys L.P., 917 F.3d 186, 194 (3d Cir. 2019)

  (quoting ADR N. Am., L.L.C. v. Agway, Inc., 303 F.3d 653, 658 (6th Cir. 2002)). Thus, with

  respect to arbitration clauses, “courts will enforce pre-existing arbitration agreements when a

  subsequent agreement neither addresses the issue of arbitration nor includes a complete merger

  or integration clause.” Pearson, 2017 WL 6508358, at *5 (emphasis added).

         In this case, the 2017 Contract contains both a provision that “addresses the issue of

  arbitration” and an integration clause. The parties do not dispute that the “same parties” entered

  the 2013 and 2017 Contracts. The parties also do not dispute that the 2017 Contract contains a

  forum selection clause which requires the parties to litigate all disputes “under or concerning”



                                                    11
Case 1:19-cv-20590-JHR-KMW Document 95 Filed 05/13/21 Page 12 of 19 PageID: 1377




  the contract in New Jersey courts. [Dkt. 12-3 at ¶ 11.b].5 This forum selection clause squarely

  addresses and is “inconsistent with” the 2013 Contract’s arbitration clause. See Applied

  Energetics, Inc. v. NewOak Capital Markets, LLC, 645 F.3d 522, 525 (2d Cir. 2011) (reviewing

  analogous forum selection and arbitration clauses in consecutive contracts and holding that the

  second contract’s forum selection clause “specifically precludes arbitration… and, by operation

  of the merger clause, displaces the [first contract’s] arbitration clause.”).

            The parties disagree as to whether the 2017 and 2013 Contracts concern the same

  “subject matter.” Defendant argues that the sole purpose of the 2013 Contract was to “discuss[]

  the development of a custom telematics solution,” and “did not include any terms relating to

  software subscription or services.” [Dkt. 90 at 11]. Defendant claims that the 2017 Contract did

  not concern information exchanged as part of product development, but only concerned

  “Software Subscription Services.” [Dkt. 88 at 11–12]. Plaintiff argues that the 2013 and 2017

  Contracts both concerned the Field Units which Plaintiff provided to Defendant, that the 2013

  Contract “falls within the ‘subject matter’ of the 2017 [Contract] and is, therefore, replaced by

  it.” [Dkt. 88 at 15].

            Although the 2017 and 2013 Contracts differ in many ways, a common thread runs

  through them: contractual protection for Plaintiff’s intellectual property rights to its Field Units.

  The 2013 Contract defined “Confidential Information” broadly to include “any and all of either

  Party’s confidential, secret, or proprietary data or information … including but not limited to,



  5
      To reiterate, and for ease of reference, the 2017 Contract’s forum selection clause states

            Governing Law; Forum Selection. This Agreement shall be governed exclusively by the
            laws of the State of New Jersey, without regard to its conflicts of laws principles. Any
            action under or concerning this Agreement shall be brought exclusively in a state or
            Federal court in New Jersey. The parties irrevocably agree and consent that said forum is
            convenient and has jurisdiction to hear and decide any such action.
                                                     12
Case 1:19-cv-20590-JHR-KMW Document 95 Filed 05/13/21 Page 13 of 19 PageID: 1378




  products and services, intellectual property … and any other data or information relating to

  either Party….” [Dkt. 12-2 at ¶ 1] (emphasis added). The 2013 Contract further states that

  “Confidential Information disclosed hereunder … shall at all times remain … the property of

  [Plaintiff],” [Dkt. 12-2 at ¶ 3], and that Defendant “shall not duplicate in any manner … the

  Confidential Information or any part thereof.” [Dkt. 12-2 at ¶ 4] (emphasis added). Similarly,

  the parties entered the 2017 Contract to grant Defendant “a limited non-exclusive, non-

  transferable right to access and use and permit Authorized Users to access and use the Services

  solely for internal business use.” [Dkt. 12-3 at ¶ 1]. The 2017 Contract further states that

  “[Defendant] acknowledges that all right, title, and interest in and to the Services and the

  Software, together with its codes, sequences, derivative works, organization, structure,

  interfaces, any documentation, data, trade names, trademarks, or other related materials … is,

  and at all times shall remain, the sole and exclusive property of [Plaintiff]. [Dkt. 12-3 ¶ 2.a]

  (emphasis added). It also states:

                 In addition to, and in no way limiting the requirements relating to
                 the Provider IP as set forth in Section 2 of this Agreement, both
                 parties shall use its reasonable efforts (but in no case less than the
                 efforts used to protects its own proprietary information of a similar
                 nature) to protect all proprietary, confidential, and/or non-public
                 information (written, oral, electronic or otherwise) relating to each
                 Party's business, products, customers, business associates, IT
                 operations, processes, intellectual property and/or trade secrets or
                 in any way connected to the Software, the Services, the use
                 thereof by [Defendant], and this Agreement (the "Confidential
                 Information”).

  [Dkt. 12-3 ¶ 8.a]. Appendices A and B of the 2017 Contract explicitly refer to

  Field Units and create a fee schedule based on the delivery and use of Field Units.




                                                   13
Case 1:19-cv-20590-JHR-KMW Document 95 Filed 05/13/21 Page 14 of 19 PageID: 1379




  [Id. at App’x A, B] (“Client currently has 541 Hardware Units deployed in the

  field…”).6

           The Court has already interpreted these 2017 and 2013 Contract provisions to include the

  Field Units at issue here. In denying Plaintiff’s Motion for a Preliminary Injunction, the Court

  found that that the software and services contemplated in the 2017 Contract were so intertwined

  with the Hardware Units that “[t]o construe the [2017 Contract] to exclude Hardware Units from

  Services would render the performance of the contract impossible.” [Dkt. 46 at 9] (citations and

  quotations omitted). The Court added, “[i]t is also evident from the relationship of the Plaintiff

  and Defendant, and relevant circumstances at the time they entered into the [2017 Contract], that

  it was not the intent to exclude Hardware Units from protected Services.” [Id. at 11]. Among

  the “circumstances” that the Court considered was the 2013 Contract, which rendered the

  Hardware Units “deployed prior to the [2017 Contract] not only confidential, but protected.” [Id.

  at 11, 12 n.2]. With respect to the 2013 Contract, the Court found that “Defendant admits that it

  engaged Plaintiff with the specific intent of obtaining RTU’s, and later entered into the [2013

  Contract] with the intent ‘to discuss the development of custom telematics solution.’” [Id. at 11].

  Thus, this Court has already interpreted both the 2013 and 2017 Contracts to include Field Units

  among their “subject matter.”

           Despite Defendant’s arguments to the contrary, the 2017 Contract’s merger clause

  provides further evidence of the parties’ intent to litigate issues concerning Plaintiff’s intellectual

  property rights to the Field Units in New Jersey courts. 7 [Dkt. 12-3 at ¶ 11.i]. See Skold, 917


  6
   The 2017 Contract also specifies that Plaintiff “provides and sells terrestrial and satellite
  communications hardware to be installed on remotely located machinery to enable such
  machinery to communicate with Provider’s Software.” [Dkt 12-3 at ¶ B].
  7
      The integration clause states:


                                                    14
Case 1:19-cv-20590-JHR-KMW Document 95 Filed 05/13/21 Page 15 of 19 PageID: 1380




  F.3d 194 (noting that merger or integration clauses provide “conclusive evidence” of contracting

  parties’ intent that aa subsequent agreement will supersede the first). Defendant argues that the

  merger clause’s provision which limits its scope to its “subject matter” means that the 2017

  Contract is not fully integrated and, thus, does not supersede the 2013 Contract. [Dkt. 90 at 11–

  14]. Defendant relies on Pearson v. Valeant Pharmaceuticals International, Inc. to argue that

  the Court must interpret this limiting clause “strictly” to find that the 2017 Contract does not

  supersede the 2013 Contract. [Dkt. 90 at 13] (citing Pearson, 2017 WL 6508358).

         Defendant’s argument fails for two reasons. First, as explained above, the 2017 and 2013

  Contracts both contemplate intellectual property rights to Plaintiff’s Field Units and therefore

  concern the same subject matter. Second, Defendant’s reliance on Pearson is misplaced. The

  Pearson court analyzed two consecutive contracts, the first of which contained an arbitration

  clause, while the second did not contain arbitration clause or forum selection clause and was

  otherwise silent as to where the parties would resolve disputes. Id. at *2. However, the second

  contract included a merger clause which—like the 2017 Contract’s merger clause—contained a

  provision limiting its scope to “the subject matter of this Agreement.”8 The plaintiff sued



         Complete Agreement. This Agreement constitutes the entire agreement
         between the parties with respect to its subject matter, and supersedes any
         and all prior or contemporaneous understandings or agreements whether
         written or oral. No amendment or modification of this Agreement will be
         binding unless reduced to a writing signed by duly authorized
         representatives of the parties and such writing makes specific reference to
         this Agreement and its intention as an amendment hereto.

  [Dkt. 12-3 at ¶ 11.i] (boldface in original).
  8
   In pertinent part, the merger clause stated, “[t]his Agreement sets forth the entire agreement
  between [plaintiff] and [defendant] concerning the termination of [plaintiff’s] employment and
  his service as a consultant to [defendant], and supersedes any other written or oral promises
  concerning the subject matter of this Agreement.” Id. at *2 (emphasis added).


                                                   15
Case 1:19-cv-20590-JHR-KMW Document 95 Filed 05/13/21 Page 16 of 19 PageID: 1381




  alleging that defendant breached the second agreement, and the defendant moved to compel

  arbitration based on the earlier contract’s arbitration clause.

         The court held that the earlier contract’s arbitration clause survived second contract’s

  merger clause and granted the defendant’s motion to compel arbitration. The court

  acknowledged that a “subsequent agreement contain[ing] an unambiguous complete integration

  or merger clause” generally supersedes a prior agreement. Id. at *5. However, the court found

  that “[t]he arbitration provision in the 2015 Employment Agreement clearly concerns a distinct

  subject matter from the Separation Agreement, which is silent as to dispute resolution.” Id. at

  *6. The court also found that the parties “decided not to draft a complete merger clause” because

  “[t]he parties chose the limiting phrase ‘concerning the subject matter of this Agreement,’ and

  the court cannot and will not ignore it.’” Id. *7. Because the parties chose to limit the second

  agreement to its “subject matter,” and because the second agreement did not explicitly include a

  dispute resolution forum among its “subject matter,” the court concluded that the second

  agreement did not supersede the first agreement’s arbitration clause. Id. at *9.

         This case presents a different set of facts. In Pearson the “subject matter” at issue was

  the arbitration clause itself. The Pearson court found that the later contract did not supersede the

  earlier only because the parties limited the second contract’s merger clause to its “subject

  matter,” and because the second contract did not explicitly include a dispute resolution forum

  among its “subject matter.” Id. at *9. Here, both contracts include dispute resolution fora among

  their subject matter: the 2017 Contract contains a forum selection clause, and the 2013 Contract

  contains an arbitration clause. [Dkt. 12-3 at ¶ 11.b]. See Applied Energetics, Inc., 645 F.3d at

  525 (reviewing analogous forum selection and arbitration clauses in consecutive contracts and

  holding that the second contract’s forum selection clause “specifically precludes arbitration…



                                                    16
Case 1:19-cv-20590-JHR-KMW Document 95 Filed 05/13/21 Page 17 of 19 PageID: 1382




  and, by operation of the merger clause, displaces the [first contract’s] arbitration clause.”). Both

  contracts also include protection for Plaintiff’s intellectual property rights among their subject

  matter, as discussed above. Therefore, even if the 2017 Contract was not fully integrated as to

  all of the 2013 Contract’s “subject matter,” it was fully integrated as to the “subject matter”

  relevant here: dispute resolution and intellectual property rights to the Field Units. See Trippe

  Mfg. Co. v. Niles Audio Corp., 401 F.3d 529, 532 (3d Cir. 2005) (“[T]he court must determine on

  an issue-by-issue basis whether a party bears a duty to arbitrate.”).

         Defendant raises several other arguments, none of which are persuasive. Defendant

  argues that that Plaintiff provided “products and services to [Defendant] for over a year before

  the [2013 Contract’s] execution” which included “research and development … as well as

  delivery of complete products.” [Dkt. 90 at 12] (emphasis in original). As evidence, Defendant

  attaches purchase order forms predating the 2013 Contract, and claims that “[t]hese purchase

  orders incorporated [Defendant’s] Standard Terms and Conditions, which included different

  terms from [the 2017 and 2013 Contracts].” [Id.]. It is unclear from Defendant’s argument

  whether these pre-2013-Contract “products and services” included the Field Units that form the

  basis of this dispute. In any event, this evidence does not show that the parties did not intend to

  protect Plaintiff’s rights with respect to the Field Units when the parties did enter the 2013

  Contract.

         Defendant also argues that, beyond the plain language of the 2017 and 2013 Contracts,

  “there is no parol evidence indicating that Ken Golla, Xylem’s negotiator of the 2017 SSSA,

  intended the 2017 SSSA to supersede the 2013 NDA. Instead, Mr. Golla testified at his

  deposition that he was unfamiliar with the 2013 NDA and did not recall seeing it.” [Dkt. 90 at

  14]. While New Jersey law permits courts to broadly consider parol evidence when interpreting



                                                   17
Case 1:19-cv-20590-JHR-KMW Document 95 Filed 05/13/21 Page 18 of 19 PageID: 1383




  contracts, see Conway v. 287 Corp. Ctr. Assocs., 187 N.J. 259, 270, 901 A.2d 341, 347 (2006),

  this evidence does not alter the Court’s view that the 2017 and 2013 contracts both included the

  Field Units among their subject matter.

          Ultimately, the Court concludes that both the 2013 and 2017 Contracts count the

  Hardware Units among their “subject matter.” The Court finds that the 2013 Contract’s

  arbitration clause is inconsistent with and cannot stand alongside the 2017 Contract’s forum

  selection clause. Because the two contracts share subject matter but conflict regarding the forum

  for resolving disputes, the 2017 Contract’s forum selection clause superseded the 2013

  Contract’s arbitration clause. As a result, no contract exists that requires Plaintiff to arbitrate

  issues concerning Plaintiff’s intellectual property rights to its Field Units. Because there is no

  contract requiring arbitration, the Court does not reach Plaintiff’s alternative arguments against

  arbitration.

                 b. Remedy

          In general, “‘[i]f a court determines that a valid arbitration agreement does not exist ... it

  is obliged to enjoin arbitration.’” Gruntal & Co. v. Steinberg, 837 F. Supp. 85, 91 (D.N.J. 1993)

  (quoting PaineWebber, Inc. v. Hartmann, 921 F.2d 507 (3d Cir. 1990) (overruled on other

  grounds)). Plaintiff urges the Court to issue a declaration stating that the parties’ present dispute

  concerning the 2013 Contract is not subject to arbitration. [Dkt. 88]. Plaintiff has not offered

  any argument or explanation as to why such a declaration is necessary. Plaintiff has also failed

  to explain why an order enjoining the arbitration would be inappropriate or insufficient.

  Plaintiff’s motion for a declaration of non-arbitrability is therefore denied, and the court will

  issue an order enjoining further arbitration proceedings.




                                                    18
Case 1:19-cv-20590-JHR-KMW Document 95 Filed 05/13/21 Page 19 of 19 PageID: 1384




             c. Stay of Litigation Pending Arbitration

         Because there is no arbitrable issue as to Plaintiff’s intellectual property rights to its Field

  Units under the 2013 Contract, the Court denies Defendant’s motion to stay this litigation

  pending arbitration. Likewise, because the Court will order the AAA to be enjoined, Plaintiff’s

  request to continue litigation concurrently with arbitration is denied as moot. United Steel Paper

  & Forestry Rubber Mfg. Allied Indus. & Serv. Workers Int'l Union AFL-CIO-CLC v. Gov't of

  Virgin Islands, 842 F.3d 201, 208, 65 V.I. 468, 477 (3d Cir. 2016) (“A case is moot when ‘the

  issues presented are no longer live….’” (quoting County of Los Angeles v. Davis, 440 U.S. 625,

  631, 99 S. Ct. 1379, 59 L.Ed.2d 642 (1979))).

  III.   Conclusion

         For the reasons discussed above, Defendant’s motion to stay this case pending arbitration

  is denied. Plaintiff’s motion for a declaration of non-arbitrability is also denied. The Court will

  enter an order enjoining the AAA arbitration proceedings. Because the arbitration will be

  enjoined, Plaintiff’s request to continue litigation concurrently with arbitration is denied as moot.




  May 13, 2021                                                   /s/ Joseph H. Rodriguez

                                                                 Hon. Joseph H. Rodriguez, USDJ




                                                   19
